State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 7, 2016                   521242
________________________________

In the Matter of GLENS FALLS
   CITY SCHOOL DISTRICT et al.,
                    Appellants-
                    Respondents,
      v
                                            MEMORANDUM AND ORDER
CITY OF GLENS FALLS et al.,
                    Respondents-
                    Appellants.
________________________________


Calendar Date:   November 23, 2015

Before:   Peters, P.J., McCarthy, Egan Jr., Devine and Clark, JJ.

                             __________


      Bartlett, Pontiff, Stewart & Rhodes, PC, Glens Falls (Karla
Williams Buettner of counsel), for appellants-respondents.

      Newell & Klingebiel, Glens Falls (Karen Judd of counsel),
for City of Glens Falls, respondent-appellant.

      Muller, Mannix & Reichenbach, PLLC, Glens Falls (Daniel J.
Mannix of counsel), for Glens Falls Common School District,
respondent-appellant.

      McNamee, Lochner, Titus & Williams, PC, Albany (John J.
Privitera of counsel), for Finch Paper, LLC, respondent-
appellant.

                             __________


McCarthy, J.

      Cross appeal from a judgment of the Supreme Court
(Krogmann, J.), entered August 12, 2014 in Warren County, which,
in a combined proceeding pursuant to CPLR article 78 and action
                              -2-                521242

for declaratory judgment, among other things, granted
respondents' motions to dismiss the petition/complaint.

      Respondent City of Glens Falls is divided into two school
districts – petitioner Glens Falls City School District
(hereinafter petitioner School District) and respondent Glens
Falls Common School District. Respondent Finch Paper LLC owns,
among other things, two adjacent parcels of real property over
which certain buildings and structures span. Parcel 1 is located
within petitioner School District's taxing district, and parcel 2
is located within the taxing district of the Glens Falls Common
School District. In 2005, respondent City of Glens Falls
Assessor conducted a citywide revaluation and assessment. On
July 1, 2012, the Assessor filed the final tax roll for the City
and listed the value of parcel 1 as $7,550,000 and the value of
parcel 2 as $25,149,700. Thereafter, petitioners commenced this
combined CPLR article 78 proceeding and declaratory judgment
action challenging the valuation and allocation of the assessed
value of parcels 1 and 2. Respondents subsequently moved to
dismiss the petition/complaint. Supreme Court granted
respondents' motions to dismiss on the basis of timeliness.
Petitioners now appeal, and respondents cross appeal.1

      We affirm on the basis that a CPLR article 78 proceeding is
an improper forum for petitioners' contentions. A challenge to a
property assessment alleging illegality, overvaluation or
inequality with respect to assessments must be brought pursuant
to RPTL article 7 (see Kahal Bnei Emunim & Talmud Torah Bnei
Simon Israel v Town of Fallsburg, 78 NY2d 194, 204 [1991]).
However, a CPLR article 78 proceeding is appropriate where a
petitioner raises a challenge as to the taxing authority's


    1
        Given that respondents were not aggrieved by Supreme
Court's dismissal of the petition, we dismiss their cross appeals
(see Matter of Cobleskill Stone Prods., Inc. v Town of Schoharie,
126 AD3d 1094, 1095 n 2 [2015]; Matter of Covel v Town of Peru,
123 AD3d 1244, 1245 n [2014]). Nonetheless, we consider
respondents' arguments as alternative grounds for affirmance (see
Matter of Thornton v Saugerties Cent. Sch. Dist., 121 AD3d 1253,
1254 n 1 [2014]).
                               -3-                521242

jurisdiction, the method utilized in the assessment or the
legality of the tax itself (see Turtle Is. Trust v County of
Clinton, 125 AD3d 1245, 1246 [2015], lv denied ___ NY3d ___ [Nov.
23, 2015]; Matter of Adams v Schoenstadt, 57 AD3d 1073, 1074
[2008], lv dismissed 12 NY3d 769 [2009]).

      As to the methodology exception, a CPLR article 78
proceeding is proper only if the challenge is directed at "a
policy or practice" governing assessments, rather than discrete
valuation determinations (Matter of General Elec. Co. v MacIsaac,
292 AD2d 689, 691 [2002]; see Matter of Adams v Schoenstadt, 57
AD3d at 1074). Mere allegations that the attack is on a
methodology rather than on individual determinations are
insufficient to relieve a petitioner of its obligation to pursue
relief pursuant to RPTL article 7 (see Matter of Adams v
Schoenstadt, 57 AD3d at 1075; Matter of Board of Mgrs. of Greens
of N. Hills Condominium v Board of Assessors of County of Nassau,
202 AD2d 417, 419-420 [1994], lv denied 83 NY2d 757 [1994]).

      Even granting petitioners' allegations a liberal
construction and giving them the benefit of every reasonable
inference, petitioners fail to challenge any assessment
methodology. While petitioners factually allege that discrete
determinations regarding the assessments of parcels 1 and 2 were
erroneous, they fail to identify a particular methodological
approach – that is, any rule applied as a policy or practice in
assessments generally – that they allege was improper.2 Given
this failure to identify and challenge any methodological
approach to the assessments, dismissal of the petition is
required (see Matter of Adams v Schoenstadt, 57 AD3d at
1074-1075; see generally Matter of Board of Mgrs. of Greens of N.
Hills Condominium v Board of Assessors of County of Nassau, 202
AD2d at 420). Further considering that petitioners' declaratory
judgment cause of action – seeking a declaration of a specific
assessment valuation of the relevant parcels – was entirely
dependent on the success of their CPLR article 78 challenge to
the lawfulness of the existing assessment, that cause of action


     2
        Petitioners concede, on this appeal, that the assessment
methodology that was actually employed "is an enigma" to them.
                              -4-                521242

does not survive petitioners' failure to state a methodological
challenge. This determination renders the issues of the
timeliness of the petition and petitioners' standing academic.

     Peters, P.J. and Clark, J., concur.


Egan Jr., J. (concurring).

      Given the nature of petitioners' challenge, we agree that a
CPLR article 78 proceeding is an improper forum and, therefore,
Supreme Court properly granted respondents' motions to dismiss
the petition/complaint. That said, we write separately to
express our belief that, as a threshold matter, petitioners lack
standing to challenge the valuation and assessment imposed upon
the subject parcels by respondent City of Glens Falls Assessor in
the first instance. Simply put, a school district is neither a
taxpayer nor a property owner; therefore, it is precluded from
challenging the taxable value of real property (see generally
Board of Educ. of Goshen Cent. School Dist. v Town of Wallkill
Indus. Dev. Agency, 222 AD2d 475, 476 [1995], lv denied 87 NY2d
811 [1996]). Indeed, "a school district is required to base the
tax it lev[ies] upon the assessment rolls of the municipalities
within its boundaries; it is without power to question the
assessments or the method of arriving at the assessed valuation"
(Xerox Corp. v Town of Webster, 131 Misc. 2d 817, 820 [Sup Ct,
Monroe County 1986]; see RPTL 1302; see also Matter of District
Three IUE Hous. Dev. Fund Corp. v Buckley, 74 Misc. 2d 1078, 1080-
1081 [Sup Ct, Rensselaer County 1973]). While a school district
undeniably has an interest in the valuation and assessment
figures imposed by the relevant assessor and may intervene and
join in the defense of a tax certiorari proceeding brought by a
property owner challenging its tax assessment (see RPTL 712;
Matter of Niagara Mohawk Power Corp. v Town of Moreau Assessor,
15 AD3d 759, 760 [2005]), it enjoys no standing to initiate its
own proceeding to challenge an assessment. For that reason, we
would affirm the Supreme Court's judgment but on a different
ground.

     Devine, J., concurs.
                        -5-                  521242

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court